JOHNSON, Judge,
dissenting.
I agree with the Majority’s determination that the trial court committed error by instructing the jury to draw no adverse inference from Edwards’ failure to testify despite defense objection. See Commonwealth v. Rasheed, 392 Pa.Super. 280, 572 A.2d 1232 (1990), appeal pending 172 E.D. Appeal Docket 1991. However, I am unable to join in the conclusion that the error was harmless, because I am not convinced that this instruction could not have contributed to the verdict rendered. Accordingly, I must dissent.
The Majority correctly determines that, in Rasheed, this court held, en banc, that a trial court commits error by instructing the jury that no inference is to be drawn from a *498defendant’s decision not to testify where the defendant specifically and timely requests that no such instruction be given. See also, Commonwealth v. Danzy, 225 Pa.Super. 234, 310 A.2d 291 (1973). The Majority also correctly determines that, under Rasheed, a defendant is entitled to a new trial unless that error is found to have been harmless. Rasheed, 392 Pa.Super. at 285, 572 A.2d at 1235. I depart from that part of the Majority’s opinion, however, which concludes that the error complained of was harmless.
In Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978), our Supreme Court held that an error can only be harmless if the appellate court is convinced beyond a reasonable doubt that the error is harmless. Id. 476 Pa. at 405-06, 383 A.2d at 162. The court went on to define an error as harmless where it could not have contributed to the verdict. Id. 476 Pa. at 409, 383 A.2d at 164. “Whenever there is a ‘reasonable possibility’ that an error ‘might have contributed to the conviction,’ the error is not harmless.” Id. 476 Pa. at 409-10, 383 A.2d at 164, citing Commonwealth v. Davis, 452 Pa. 171, 178, 305 A.2d 715, 719, quoting Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). The Court has recently reiterated these principles in Commonwealth v. Lewis, 528 Pa. 440, 452-453, 598 A.2d 975, 981 (1991).
The burden of establishing that an error was harmless rests with the Commonwealth. Story, 476 Pa. at 406 n. 11, 383 A.2d at 162 n. 11 (citing Chapman; Davis; Fontaine v. California, 390 U.S. 593, 88 S.Ct. 1229, 20 L.Ed.2d 154 (1968)). Having carefully reviewed the Commonwealth’s brief in this case, it is apparent to me that no attempt has been made to construct an argument which would lead to a conclusion of harmless error. Instead, the Commonwealth has chosen to merely respond to Edwards’ three contentions that the error was not harmless. Therefore, I have difficulty ascertaining the basis upon which the Commonwealth attempts to carry its burden. Nevertheless, my review of the Commonwealth’s responses to Edwards’ arguments reveals the following assertions in favor of a conclusion that *499the error was harmless: 1) the evidence of guilt was overwhelming; 2) the instruction was consistent with the trial strategy of the defense; and 3) the instruction did not prevent the rendering of a “true verdict.”
I would reject the Commonwealth’s contention, and the Majority’s conclusion, that overwhelming evidence of Edwards’s guilt rendered the error harmless. Initially, I would note that, in Rasheed, where the appellant also claimed prejudice on the grounds that the jury had been instructed on the “no adverse inference” charge over his objection, the majority concluded that the proper focus in such cases is not upon whether the evidence is overwhelming. Rasheed, 392 Pa.Super. at 287 n. 6, 572 A.2d at 1236 n. 6. This precedent forces the conclusion that an overwhelming evidence argument alone cannot succeed.
In any event, I have reviewed the transcript of the trial in its entirety, and, although I find that the evidence produced by the Commonwealth was clearly substantial, I am unable to say with assurance that honest, fair-minded jurors could not have rendered a different verdict. See Story, 476 Pa. at 413, 383 A.2d at 166. The jury was instructed on the elements of first degree murder, third degree murder and voluntary manslaughter, and it returned a guilty verdict on the charge of third degree murder. To have rendered that verdict, the jury had to have found that the Commonwealth failed to prove beyond a reasonable doubt that the killing was “intentional,” as that term is defined in 18 Pa.C.S. § 2502(d). (“Killing by means of poison, or by lying in wait, or by any other kind of willful, deliberate and premeditated killing”). To reject the charge of voluntary manslaughter, the jury also had to find that the defendant had not been provoked. See 18 Pa.C.S. § 2503(a). While I believe that the evidence presented was sufficient to support the verdict actually rendered, it is not so clear that the evidence pointed overwhelming to third degree murder as opposed to voluntary manslaughter, and that the trial court’s error could not have contributed to the jury’s decision. Yet, it is the Commonwealth’s burden to demonstrate exactly that. Sto*500ry, 476 Pa. at 409, 383 A.2d at 164. Hence, I cannot agree with the majority’s conclusion that the error was harmless because the evidence of guilt was overwhelming.
The Commonwealth also contends that the “no adverse inference” instruction was harmless because it was consistent with the strategy of the defense. The Commonwealth argues that the defense consisted of a claim that, because of Edwards’ severe intoxication on the night of the murder, he was unable to shed any light on what had happened.
It is true that, during closing argument, defense counsel stressed Edwards’ drunken condition and argued that the evidence was consistent with an intrusion by a third person who committed the murder while Edwards was comatose. That defense, however, would not preclude Edwards from testifying as to issues which arose during the trial. Although Edwards’ decision not to testify was arguably consistent with having been comatose during the murder, it simply does not follow that Edwards obviously knew nothing which could further the jury’s understanding and consideration of the events of the evening. For example, there was testimony that Edwards and the victim were involved in a heated disagreement when their daughters arrived for dinner, but no one who testified explained the nature or cause of that disagreement. Similarly, no one was able to testify as to Edwards’ motivation for initiating a scuffle with his daughter after dinner outside the house. Consequently, the instruction may have reminded the jury that Edwards chose not to take the witness stand to explain what was clearly within his knowledge. Further, the jury may have believed that Edwards should have testified that he could remember nothing. Their awareness that he chose not to testify may have been heightened by the court’s decision to instruct them that Edwards’ choice not to testify was Constitutionally guaranteed. Accordingly, I would also reject the Commonwealth’s argument that consistency between Edwards’ trial strategy and the instruction rendered the error harmless.
*501Finally, the Commonwealth argues that Rasheed dictates that a charge regarding “adverse inferences” is harmless unless it prevented the jury from rendering a true verdict. Id. 392 Pa.Super. at 287, 572 A.2d at 1236. The Commonwealth contends that this court may infer that drawing the jury’s attention to Edwards’ failure to testify could not have “bolstered” the Commonwealth’s case because “the verdict of guilty of third degree murder is completely consistent with the evidence presented at trial and the instructions of the court.” Appellee’s Brief at 14. Where other reasonable verdicts could have been rendered, however, consistency between the evidence and the verdict sheds little light on whether the error could have contributed to the verdict. I am simply unable to conclude beyond a reasonable doubt that this error could not have contributed to the jury’s selection of third degree murder, while rejecting the charge of voluntary manslaughter.
My conclusion that the Commonwealth has failed to demonstrate that the error was harmless is guided by our Supreme Court’s decision in Commonwealth v. Turner, 499 Pa. 579, 454 A.2d 537 (1982), wherein the Court stated: “The view of this Court that there exists a strong disposition on the part of lay jurors to view the exercise of the Fifth Amendment privilege as an admission of guilt is well established.” Id. 499 Pa. at 581-82, 454 A.2d at 539. That Court continued:
“We would be naive if we failed to recognize that most laymen view an assertion of the Fifth Amendment privilege as a badge of guilt.” Walker v. United States, [404 F.2d 900 (5th Cir.1968) ], ... It is clear that “[t]he privilege against self-incrimination would be reduced to a hollow mockery if its exercise could be taken as equivalent either to a confession of guilt or a conclusive presumption of perjury.” Slochower v. Board of Higher Ed. of N.Y., [350 U.S. 551, 76 S.Ct. 637, 100 L.Ed. 692].
Turner, 499 Pa. at 583, 454 A.2d at 539, quoting Commonwealth v. Haideman, 449 Pa. 367, 371, 296 A.2d 765, 767 (1972).
*502Accordingly, I would conclude that the Commonwealth has failed to demonstrate beyond a reasonable doubt that this error could not have contributed to the verdict. I would reverse judgment of sentence and remand for further proceedings.